Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis appeals from the district court’s order denying his motion to reconsider and granting summary judgment against him in his civil action. On appeal, Jarvis contests the denial of his *72motion to reconsider the court’s earlier denial of his spoliation of evidence claim, and the denial of his claim of discrimination under 42 U.S.C. § 1981 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. FedEx Office & Print Servs., Inc., No. 08-1694, 2011 WL 826796 (D.Md. Mar. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.